Citation Nr: 0815008	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  03-29 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected postoperative 
residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1972 
to September 1975.

In August 1999, the RO denied the veteran's claim for service 
connection for hypertension.  The veteran did not initiate an 
appeal.

This appeal before the Board of Veterans' Appeals (Board) 
arises from an April 2003 rating decision in which the RO 
denied the veteran's petition to reopen his previously denied 
claim for service connection for hypertension. The veteran 
filed a notice of disagreement (NOD) in April 2003 and the RO 
issued a statement of the case (SOC) in September 2003.

In October 2003, prior to the expiration of the 60-day period 
for filing of a substantive appeal (see 38 C.F.R. § 20.302(b) 
(2007)), this issue was listed along with other issues on the 
title page of an October 2003 Board decision.  The Board, 
unaware of the recently filed SOC, remanded the petition to 
reopen for issuance of a SOC pursuant to Manlincon v. West, 
12 Vet. App. 238 (1999).  The veteran submitted a substantive 
appeal (via a letter) in October 2003, and the RO issued 
another SOC in November 2003.  The Board notes that a VA Form 
9, Appeal to Board of Veterans' Appeals, dated December 2003, 
is also in the claims file.  After additional evidence was 
received, the RO continued the denial of the petition to 
reopen (as reflected in a January 2007 supplemental SOC 
(SSOC)), and returned this matter to the Board.

In June 2007, the Board issued a decision reopening the 
previously denied claim for service connection; at that time, 
the Board also remanded to the RO, via the Appeals Management 
Center (AMC), the claim for service connection, on the 
merits, for further development.  After accomplishing the 
requested action, the RO denied the merits claim (as 
reflected in the January 2008 SSOC), and returned the matter 
to the Board for further appellate consideration. 


In April 2008, the veteran submitted directly to the Board 
duplicate copies of documents already associated with the 
claims file, as well as additional statements, along with a 
waiver of initial RO consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Hypertension was not shown in service or for many years 
thereafter, and the only medical opinions to address the 
question of whether there exists a medical relationship 
between hypertension and either service or the service-
connected postoperative residuals of a right knee injury 
weigh against the claim. 


CONCLUSION OF LAW

The criteria for service connection for hypertension, to 
include as secondary to service-connected postoperative 
residuals of a right knee injury, are not met.  38 U.S.C.A. 
§§ 1101, 1111, 1112, 1113, 1131, 5103,  5103A,  5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102,  3.159, 3.303,  
3.307, 3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.  
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v.  
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).   
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the  
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.   
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating decisions on appeal.  November 2005, June 2007, 
and November 2007 post-rating letters provided notice to the 
appellant regarding the information and evidence needed to 
substantiate his claim for service connection for 
hypertension, on a direct and secondary basis.  These letters 
also informed the veteran of what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  In the June 2007 letter, 
the veteran was requested to submit any additional 
information or evidence in his possession that pertains to 
his claim.  The June 2007 letter also informed the appellant 
how disability ratings and effective dates are assigned and 
the type of evidence that impacts those determinations. A 
November 2007 letter informed the veteran of evidence already 
of record.
   
After issuance of each notice described above, and 
opportunity for the appellant to respond, the January 2008 
SSOC reflects readjudication of the claim for service 
connection, on the merits.  Hence, the appellant is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); See 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  As a result of these 
efforts, service treatment records, VA medical records, 
private medical records, and the reports of July 2003 and 
November 2007 VA examinations  have been associated with the 
claims file.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the veteran as well as by his representative and family 
members, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC  the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  A grant of service connection requires findings as 
to the existence of a current disability and a connection   
between the veteran's service and the disability.  Watson v.  
Brown, 4 Vet. App. 309, 314 (1993). 

Service connection may be presumed for certain chronic  
diseases, including hypertension, which develop  to a 
compensable degree within one year after discharge from  
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§  
1101(3), 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
3.307, 3.309(a) (2007). 

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service- 
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2007).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Considering the record in light of above-noted legal 
authority, the Board finds that the criteria for service 
connection for hypertension are not met.

Initially, the Board notes that there is no evidence of  
hypertension during active duty service. 

To warrant a diagnosis of hypertension for VA compensation  
purposes, the veteran must meet the criteria delineated in 38  
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2007) (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. 
or greater and isolated systolic hypertension as systolic 
blood pressure predominantly 160 mm. or greater with 
diastolic blood pressure of less than 90mm). 

Service treatment records (STRs) reflect no complaint, 
finding, or diagnosis of hypertension.  A January 23, 1973 
STR reflects a blood pressure reading of 130/90.  In May 
1973, the veteran's blood pressure was 130/78 and in November 
1973 it was 130/85.   On separation physical examination in 
July 1975,  the veteran's blood pressure was 120/78, which is 
a normal reading.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101, Note 1 (2007).   On contemporary self report, the 
veteran indicated he had palpitation or pounding heart, but 
denied high or low blood pressure.  The examiner noted the 
veteran's report of palpitation or pounding heart was a 
normal sensation associated with fear, etc. and was not 
disabling. 

An October 1979 VA hospital discharge summary notes the 
veteran's primary medical history of sinusitis, only.  

VA outpatient records dated in May 1984 and May 1987 reflect 
that the veteran takes no medications.

A January 1988 VA outpatient record notes that the veteran's 
medication includes a blood pressure pill.

A February 1996 Scotland Orthopedic medical record notes that 
the veteran's primary medical history is positive for 
hypertension.

In a September 1998 letter, G. R. Harris, M.D., the veteran's 
private physician, stated that the veteran's hypertension was 
controlled and he was taking anti-hypertensives.  

In October 1998, the veteran submitted a claim for 
hypertension as related to excessive weight gained from not 
exercising due to his service-connected right knee 
disability.  

In a December 1998 letter, J. Kelly, M.D., a private 
physician, stated that he had followed the veteran since 1991 
for hypertension.  The veteran's present blood pressure was 
150/100.   He noted that the veteran had gained weight and he 
need to be on an exercise program that was not too strenuous 
on his knees and back, but would increase his metabolism and 
help treat his hypertension.

VA outpatient records from July 2000 to November 2001 reflect 
diagnosis and treatment of hypertension.

In a November 2002 letter, Dr. Harris stated that the veteran 
had been his patient since January 1996 and he was presently 
being treated for hypertension and hypercholesterolemia.  His 
blood pressure had not been controlled ideally up to this 
point, given his systolic pressure was 142 on October 2002, 
noting it was currently 134.  Dr. Harris stated that in 
review of the veteran's medical record, he noted in a January 
23, 1973 STR that the veteran had a blood pressure of 130/90.  
He opined that a diastolic of 90 certainly would be possible 
that the veteran's hypertension began as early as that time 
in January 1973.   

A July 2003 VA hypertension examination report reflects that 
the veteran's records were reviewed.  The veteran reported 
that he was diagnosed as having hypertension shortly after he 
got out of service and he was put on medication at that time, 
which was in the 1970s.  He also stated he has associated 
headaches.  On examination, blood pressure readings were 
157/105 sitting, 162/112 standing, and 169/97 recumbent.  He 
had a regular sinus rhythm without murmur, rubs, thrills, 
cardiomegaly, or gallop.  No arteriosclerotic complications 
of hypertension were present.  The diagnosis was hypertension 
under treatment.  The examiner discussed that a review of the 
records failed to reveal that the veteran had hypertension in 
service.  The examiner again noted the veteran's contention 
as to his initial hypertension diagnosis.   The examiner 
found that there was no documentation of hypertension during 
the military, and he further opined that it was less likely 
than not that the veteran's current hypertension has any 
relationship to any other service-connected disabilities. 

VA outpatient treatment records dated from July 2004 to July 
2006 reflect that the veteran was diagnosed and treated for 
hypertension. 

A November 2007 VA hypertension examination report reflects 
that the veteran claims file, to include his medical records 
were reviewed.  The veteran reported that in 1973 he had 
elevated blood pressure and began medication in 1976.  He 
reported that he was diagnosed with hypertension within a 
year of getting out of service.  On physical examination, the 
veteran blood pressure was 150/100, 150/96, and 152/96.  
Chest x-rays showed that the heart was not enlarged.  On EKG 
he had a normal sinus rhythm, left axis deviation.  The 
diagnosis was hypertension and intermittent proteinurea since 
2002.  The examiner opined that it is less likely as not that 
the veteran's hypertension is related to his military 
service.  He also opined that it is less likely as not that 
the veteran's hypertension was caused or aggravated by his 
service-connected knee disability.  

The November 2007 VA examiner provided his rationale for his 
opinions, noting that blood pressure readings noted in 
service were 120/78, 130/85, 130/90, 130/78, 120/90, and 
124/80 with no diagnosis of hypertension in service from 1972 
to 1975.  He specifically cited to a 1979 medical record 
associated with the claims file that showed the veteran's 
admission history and physical for his knee; noting that 
hypertension was not listed as a medical problem - the only 
medical problem mentioned was sinusitis.  In 1998, the 
examiner stated that a medical record noted the veteran had 
hypertension for 15 years, which would have put a diagnosis 
at about 1983.  In a note from a private physician, it was 
mentioned that he had been treating the veteran for 
hypertension since 1991.  The examiner noted that the veteran 
did report that he had seen several physicians for his 
hypertension since leaving the military; however, there were 
no medical records available to confirm a diagnosis in 1976.  
The examiner also discussed that weight gain is a risk factor 
for hypertension, and cited to a National Institute of Health 
document on the internet.  He stated that there was 
documentation in the veteran's STRs of weight gain; however 
there are methods of weight loss and exercise that can be 
useful that do not involve the weightbearing use of the 
knees.  The examiner furthered that although weight gain is a 
risk factor for hypertension, it is not necessarily the 
cause; many people are overweight who do not have 
hypertension.

While the veteran asserts that his hypertension, is related 
to his service or is  secondary to service-connected 
postoperative residuals of a right knee injury, the Board 
finds that the medical evidence simply does not support this 
assertion.  

As indicated above, the record clearly demonstrates that the 
veteran had at least one elevated blood pressure reading 
while in service; however, hypertension was not then 
diagnosed.  In fact, the earliest evidence that the veteran 
had hypertension was in 1983, based on a 1998 medical record 
that noted the veteran had hypertension for 15 years, which, 
as pointed out by the November 2007 VA examiner, would have 
put a diagnosis at about 1983.  The Board notes that a 
diagnosis of hypertension in 1983 is more than one year after 
service discharge, and, hence, outside of the period for 
presumptive service connection for hypertension.  See 38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, the record reflects that the veteran did not 
report having hypertension to the VARO for benefits purposes 
until he filed his October 1998 claim, more than two decades 
after service, when he had previously filed a claim for 
service connection for residuals of a right knee injury at 
the time of his discharge from service in September 1975.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran); Shaw v. Principi, 3 Vet. 
App. 365 (1992) (a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).   
Furthermore, as noted above, his separation examination 
revealed a normal blood pressure reading of 120/78 and on 
contemporaneous self-report, the veteran denied having high 
or low blood pressure.  Thus, the Board notes the normal 
separation examination and his own statements made at that 
time are more probative than the veteran's current statements 
to the contrary.  Additionally, the Board points out that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Significantly, moreover, while the medical evidence 
establishes that the veteran has a current diagnosis of 
hypertension,-the only medical opinions to address the 
question of medical nexus weigh against the claim.

In this regard, in the report of the November 2007 VA 
examination, the physician indicated that he had reviewed the 
veteran's claims file, he discussed pertinent medical records 
and the veteran's assertions, and provided a detailed 
rationale for his opinions that it is less likely as not that 
the veteran's hypertension is related to his military service 
and it is less likely as not that the veteran's hypertension 
was caused or aggravated by his service-connected right knee 
disability.  His opinion is also supported by the July 2003 
VA examiner's finding that the records failed to reveal 
actual documentation of hypertension during the veteran's 
service, and his opinion that it was less likely than not 
that the veteran's current hypertension has any relationship 
to any other service-connected disabilities. 

The Board finds that the November 2007 VA medical opinion-
based on review of the veteran's claims file, to include 
service treatment, as well as physical examination of the 
veteran, and supported by stated rationale-constitutes 
probative evidence on the medical nexus question.   See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  Moreover, there is no 
contrary medical opinion of record, and, significantly 
neither the veteran nor his representative has identified or  
even alluded to the existence of a medical opinion that 
would, in fact, support the claim for service connection on a 
direct or secondary basis. 

In adjudicating the claim for service connection for 
hypertension, the Board has considered the veteran's 
assertions those of his family members and his 
representative, advanced on his behalf.  However, this claim 
turns on the matter of a medical relationship, or nexus.  As 
laypersons without the appropriate medical training and 
expertise, neither the veteran, his family, or his 
representative, are competent to provide a probative opinion 
on such a matter.   See Bostain v. West, 11 Vet. App. 124, 
127  (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492  
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186  
(1997) ("a layperson is generally not capable of opining on  
matters requiring medical knowledge").  For that reason, 
their unsupported assertions, without more, simply do not 
constitute persuasive evidence in support of the claim.

For all the foregoing reasons, the claim for service 
connection for hypertension, on a direct or secondary basis, 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the- doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

Service connection for hypertension, to include as secondary 
to service-connected postoperative residuals of a right knee 
injury, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


